Title: To George Washington from William Heath, 24 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point Feb. 24. 1781.
                        
                        I am this moment honored with yours of the 22d and 23d instant. Captain Smart, on the late reform was
                            arranged in Colonel Greaton’s regiment. I have taken the liberty to dela the word Sprouts, and
                            insert Greatons, in the discharge.
                        I gave Major General Parsons a copy of the paragraph in your Excellency’s letter of the 19th relative to
                            sending back the insufficient recruits, and forwarding those sent to the respective places of rendezvous, and requested
                            him to act comformable, without loss of time—I will second that request on the present occasion.
                        I have directed the Beacons on Butter hill and Fish kill mountain to be repaired, and guards posted at
                            them—an alarm Gun to be sent to Fort Montgomery—Have been constantly inculcating on the officers the having every thing in
                            the most perfect readiness for instant defence. The commanding officers at Verplank’s and Stoney points, by their
                            instructions, are to make the most obstinate resistance if attacked. Your Excellency makes no mention of the Block house
                            at Dobbs’ ferry; neither do I know your pleasure respecting that post. The instructions to the officer, having been given
                            by your Excellency—Its present garrison consists of a subaltern & twenty-five men, not long since sent there from
                            Captain Welles’ company. I have been obliged, during the winter, to relieve the post with provisions, and have generally
                            directed that twenty or thirty days provisions be kept in reserve. I will pursue any other measures you may please to
                            direct.
                        Our stock of salted meat is by no means so large as it ought to be either at this post or within the reach of
                            it. I yesterday desired Mr Stevens to urge all possible dispatch from Connecticut. There is a considerable quantity of
                            flour in the magazines but the greater part of it is at New Windsor & Fish kill. I shall endeavor to have it got
                            down, as soon as the river will admit. I am a little apprehensive that the logs for the Chain are not in so great
                            forwardness as we could wish, occasioned by the embarrassments in the Quarter master general’s department on account of
                            forage and money. A Captain Nevin has been for some time employed in procuring the logs some where back of New Windsor. I
                            shall make a point of putting every thing in the best posture of defence so far as is in my power. I have the honor to be,
                            With the greatest respect, Your Excellency’s Most obedient servant 
                        
                            W. Heath

                        
                    